        Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

         v.
                                                          Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.

              DEFENDANTS’ RESPONSE TO GOVERNMENT’S OPPOSITION
              TO DEFENDANTS’ REQUESTS FOR LIMITING INSTRUCTIONS
                     REGARDING ALLEGED CO-CONSPIRATORS

        Defendants Gamal Abdelaziz and John Wilson (“Defendants”) hereby submit this response

in support of their proposed limiting instructions regarding alleged co-conspirators, attached hereto

as Exhibit A and Exhibit B, and in opposition to the Government’s proposed jury instruction set

forth at ECF No. 2240 at 2-4. As explained below, (1) Defendants’ proposed limiting instructions

are necessary to prevent juror confusion and prejudice; (2) contrary to the Government’s

suggestion, it is common and appropriate to give such limiting instructions during trial, particularly

where, as here, the evidence is admissible for one purpose but not another; and (3) the

Government’s proposed instruction is not the type of limiting instruction that courts customarily

give during trial, but is instead a full-blown instruction on the law of conspiracy that is misleading,

one-sided, contrary to law, and not supported by the cited authority, and would be disruptive to

provide in the middle of trial. The First Circuit has made clear that in situations such as this, “[i]n

the ordinary case, the district court should, if requested to do so by defense counsel, issue a limit ing

instruction.” United States v. Escobar-de Jesus, 187 F.3d 148, 169 n.20 (1st Cir. 1999).

        First, Defendants’ proposed limiting instructions are necessary to prevent juror confusion

and prejudice. Throughout the trial, the Government has submitted extensive evidence concerning


                                                    1
        Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 2 of 7



other parents and alleged co-conspirators—many of whom are complete strangers to the

Defendants—and discussed this evidence at length in its opening statement. For instance, the

Government elicited extensive testimony from Bruce Isackson concerning his interactions with

Rick Singer and his wife’s interactions with Rick Singer. 1 In addition, the Government has

submitted messages between Rick Singer and other parents and alleged co-conspirators, as well as

recordings of conversations between Rick Singer and other parents and alleged co-conspirators. 2

Among other evidence, the Government has submitted messages showing that Rick Singer paid

the high school tuition of Jovan Vavic’s children—something the Government concedes: that

Defendant Wilson did not know, that Singer provided for the purpose of future favors rather than

for any purpose connected with Defendant Wilson’s son, and that happened years after USC

admitted Defendant Wilson’s son. 3 The Government has also made clear that it intends to submit

additional evidence concerning other parents and alleged co-conspirators. 4

       Even assuming the foregoing evidence is admissible because it lays out the context of the

alleged conspiracy and bears on the nature and scope of the alleged conspiracy,5 it is clearly not



1        Trial Tr. dated Sept. 13, 2021 at 88:9-164:4 (direct examination of Bruce Isackson); Trial
Tr. dated Sept. 14, 2021 at 5:7-53:14, 101:23-110:21 (direct and re-direct examinations of Bruce
Isackson); see also Trial Tr. dated Sept. 13, 2021 at 39:9-19 (previewing this evidence during the
Government’s opening statement).
2        E.g., Trial Tr. dated Sept. 14, 2021 at 121:13-122:25, 123:19-22; see also, e.g., Trial Tr.
dated Sept. 13, 2021 at 33:18-23, 34:12-14, 37:21-39:19, 39:20-40:14 (forecasting this evidence
during the Government’s opening statement).
3
         Trial Tr. dated Sept. 15, 2021 at 102:12 (introducing evidence of tuition payments); Trial
Tr. dated Sept. 13, 2021 at 33:18-25 (conceding in opening statement that Defendants did not know
about tuition payments), and Trial Tr. dated Sept. 15, 2021 at 99:10-105:3 (conceding the same
during sidebar).
4
         Trial Tr. Dated Sept. 15, 2021 at 174:3-6 (advising that there will be other evidence relating
to alleged co-conspirators).
5        Defendants do not concede this point. Rather, they maintain that this evidence is
inadmissible hearsay and that it should be excluded under Federal Rule of Evidence 403 because
it is highly prejudicial, misleading, and will confuse the jury.


                                                   2
        Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 3 of 7



admissible to prove that Defendants willfully joined the alleged conspiracy. The First Circuit has

held that proof a defendant willfully joined a conspiracy must be based upon evidence of the

defendant’s own words and actions, not those of others that are allegedly part of the charged

conspiracy. See United States v. Richardson, 225 F.3d 46, 53 (1st Cir. 2000) (“Proof that defendant

willfully joined in the agreement must be based upon evidence of his/her own words and/or actions.

. . . A conspiracy conviction requires that a defendant’s membership in the conspiracy be proved

on the basis of his own words and actions (not on the basis of mere association or knowledge of

wrongdoing).” (brackets, citations, and internal quotation marks omitted)).        Absent a limit ing

instruction from this Court, there is great risk that the jury will not understand this nuance, and

will erroneously believe that the Government may prove Defendants’ membership in the

conspiracy on the basis of the words and actions of others. Cf. United States v. Honneus, 508 F.2d

566, 576-77 (1st Cir. 1974), abrogated on other grounds by United States v. Christensen, 732 F.2d

20, 23 n.5 (1st Cir. 1984) (“It is to be borne in mind that a jury has no experience in, or presumably

knowledge of, the hearsay rule. Unguided, it would be most natural for the jury, in endeavoring to

ascertain whether the defendants were in fact members of the conspiracy, to consider all evidence

that apparently bore thereon. . . . [T]here is a ‘minimum obligation on the trial judge in a conspiracy

case in which extrajudicial statements of alleged co-conspirators are proffered to give a cautionary

instruction on the limited uses of hearsay testimony, explaining clearly to the jury the requirement

that the conspiracy itself and each defendant’s participation in it must be established by

independent nonhearsay evidence . . . .”). Limiting instructions are therefore necessary to prevent

juror confusion and prejudice. See United States v. Escobar-de Jesus, 187 F.3d 148, 169 & n.20

(1st Cir. 1999) (explaining that evidence of the “background, formation, and development” of a

conspiracy is “subject always to the requirements of Rule 403” and “[i]n the ordinary case, the




                                                   3
        Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 4 of 7



district court should, if requested to do so by defense counsel, issue a limiting instruction to the

jury concerning the purpose of [evidence regarding co-conspirators] in order to further reduce the

potential for prejudice flowing from its admission”). 6

       Second, the Government’s suggestion that it is somehow “unusual” to give limit ing

instructions during the course of a trial is a non-starter. ECF No. 2240 at 2. Limiting instructions

are to be provided on a defendant’s request under Federal Rule of Evidence 105, and “limit ing

instructions operate most effectively when given simultaneously with the relevant evidence.”

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 5066 (April 2021

Update) (internal quotation marks omitted); accord Honneus, 508 F.2d at 576 (explaining that the

limiting instruction “must be given either prior to the introduction of any evidence or immediately

upon the first instance of such hearsay testimony”). Indeed, “[e]ven courts and writers who think

that limiting instructions can properly be given at some other time agree that the best time to give

them is contemporaneously with the introduction of the evidence to be limited.” Federal Practice

and Procedure § 5066. This is because the jury will

       better understand and therefor be more likely to heed limiting instructions given
       cheek-by-jowl with the evidence to which they apply. Giving instructions as the
       evidence comes in allows the jury to see how each brick can be fitted into the wall
       of evidence. By the time the charge is given, the jury may have already misused the
       evidence so that the passage of time and the other evidence in the case may have
       cemented the erroneous view in place.

6
         In arguing that “no limiting instructions are required in these circumstances,” ECF No.
2240 at 1, the Government cites to United States v. Campbell, 268 F.3d 1, 6 (1st Cir. 2001). But
Campbell is inapposite because it concerned a different situation: whether the jury could consider
the statements of co-conspirators for their truth pursuant to Federal Rule of Evidence 801(d)(2)(E).
Id. at 4. In that case, the defendant sought a limiting instruction to the effect that the jury could
not accept such statements as true, but the court rejected this request, having determined that the
foundational requirements of Rule 801(d)(2)(E) were satisfied. Id. at 4-5. Here, by contrast,
Defendants’ proposed limiting instructions have nothing to do with whether the statements can be
considered for their truth but relate only to the purpose for which those statements may be
considered. Unlike in Campbell, Defendants here also request a limiting instruction based on the
risk of prejudice and juror confusion.


                                                  4
        Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 5 of 7




Id. (footnotes omitted). To ensure the jurors are not confused, misled, and prejudiced by the

repeated and ongoing introduction of evidence of the words and actions of other parents and

alleged co-conspirators, who are often complete strangers to the Defendants, the Court should give

a limiting instruction on the proper scope of that evidence now. An instruction at the end of trial

would not unring the bell of prejudice and confusion.

       Third, the Government’s proposed instruction is not a limiting instruction. It is instead a

full-blown instruction on the law of conspiracy.        The time for presenting that kind of jury

instruction is at a charging conference where there is sufficient time for the Court to hear objections

and proposed instructions from both sides. The Government is well aware of this and of the

difference between a full-blown jury instruction and a Rule 105 limiting instruction. Nonetheless,

the Government is attempting to use a standard evidentiary request by Defendants as an

opportunity to bootstrap their preferred jury instruction and force a charging conference in the

middle of trial. The Court should not condone this unorthodox attempt to obfuscate the issues,

disrupt the trial, and deny Defendants the basic protections guaranteed by the Federal Rules of

Evidence. Though Defendants contend that it is wholly inappropriate to consider substantive jury

instructions at this time, Defendants must object to the jury instruction presented by the

Government. The jury instruction is misleading, one-sided, contrary to law, and not supported by

the cited authority. For instance, the proposed instruction states “[t]he crime of conspiracy is

complete upon the agreement to commit the underlying crime,” ECF No. 2240 at 4, but the

Government has previously admitted that “the conspiracy charged in Count Two does require an

overt act.” ECF No. 2079 at 13. 7 Ultimately, the Government’s proposed instruction suffers from



7
        For the avoidance of doubt, Defendants maintain that an overt act is also required with
respect to the conspiracy charged in Count One.


                                                   5
        Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 6 of 7



the same flaws as the proposed conspiracy instructions the Government has previously submitted.

See ECF No. 2076, Ex. A at 7, 14-15, 18-19, 21-24. Defendants assert the appropriateness of the

limiting instructions they have submitted and, alternatively, ask that the Court consider the

conspiracy instructions that Defendants have previously proposed. See Exhibits A and B; see also

ECF No. 2015, Ex. A at 29-37, 38, 51, 65-66, 71. The Government’s attempt to submit this type

of full-blown instruction on the law of conspiracy in the middle of the trial is unprecedented,

confusing, and unnecessary. Defendants, in contrast, merely ask for the routine, fair, and essential

protections established by the Federal Rules of Evidence and the First Circuit.

                                         CONCLUSION

       For the foregoing reasons, the Court should give Defendants’ proposed limit ing

instructions regarding evidence of the words and actions of other parents and alleged co-

conspirators, and reject the Government’s proposed jury instruction regarding the law of

conspiracy.




 Respectfully submitted:

 By their counsel

 /s/ Lauren M. Papenhausen                                    Andrew E. Tomback (pro hac vice)
 Lauren M. Papenhausen (BBO# 655527)                          MCLAUGHLIN & STERN, LLP
 Michael Kendall (BBO # 544866)                               260 Madison Avenue
 WHITE & CASE LLP                                             New York, NY 10016
 75 State Street                                              Telephone: (212) 448-0066
 Boston, MA 02109-1814                                        atomback@mclaughlinstern.com
 Telephone: (617) 979-9310
 michael.kendall@whitecase.com
 lauren.papenhausen@whitecase.com

 Counsel for John Wilson




                                                 6
       Case 1:19-cr-10080-NMG Document 2248 Filed 09/21/21 Page 7 of 7



 /s/ Brian T. Kelly
 Brian T. Kelly (BBO # 549566)
 Joshua C. Sharp (BBO # 681439)
 Lauren M. Maynard (BBO # 698742)
 NIXON PEABODY LLP
 53 State Street
 Boston, MA 02109
 617-345-1000
 bkelly@nixonpeabody.com
 jsharp@nixonpeabody.com
 lmaynard@nixonpeabody.com

 Robert Sheketoff (BBO # 457340)
 One McKinley Square
 Boston, MA 02109
 (617) 367-3449

 Counsel for Gamal Abdelaziz

Dated: September 21, 2021



                               CERTIFICATE OF SERVICE

      This document is being filed on the date appearing in the header through the ECF system,
which will provide electronic copies to counsel of record.

                                          /s/ Lauren M. Papenhausen
                                           Lauren M. Papenhausen




                                              7
